
	
		II
		111th CONGRESS
		1st Session
		S. 2743
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Ms. Snowe (for herself,
			 Mr. Webb, Mrs.
			 Lincoln, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  award of a military service medal to members of the Armed Forces who served
		  honorably during the Cold War, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cold War Service Medal Act of
			 2009.
		2.Cold War Service
			 Medal
			(a)Medal
			 authorized
				(1)In
			 generalChapter 57 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						1136.Cold War
				Service Medal
							(a)Medal
				authorizedThe Secretary concerned may issue a service medal, to
				be known as the Cold War Service Medal, to persons eligible to
				receive the medal under subsection (c).
							(b)DesignThe
				Cold War Service Medal shall be of an appropriate design approved by the
				Secretary of Defense, with ribbons, lapel pins, and other appurtenances.
							(c)Eligible
				personsA person eligible to be issued the Cold War Service Medal
				is any person—
								(1)who—
									(A)served on active
				duty in the Armed Forces for not less than 24 consecutive months during the
				Cold War;
									(B)was deployed as a
				member of the Armed Forces outside the continental United States for a period
				of at least 30 days during the Cold War; or
									(C)performed such
				other service in the Armed Forces during the Cold War as the Secretary of
				Defense may prescribe for purposes of this section; and
									(2)who, if
				discharged or released from the Armed Forces, was so discharged or released
				under honorable conditions after service in the armed forces characterized as
				honorable.
								(d)One medal
				authorizedNot more than one Cold War Service Medal may be issued
				to any person.
							(e)Issuance to
				representative of deceasedIf a person described in subsection
				(c) dies before being issued the Cold War Service Medal, the medal may be
				issued to the person's representative, as designated by the Secretary
				concerned.
							(f)ReplacementUnder
				regulations prescribed by the Secretary concerned, a Cold War Service Medal
				that is lost, destroyed, or rendered unfit for use without fault or neglect on
				the part of the person to whom it was issued may be replaced without
				charge.
							(g)RegulationsThe
				issuance of a Cold War Service Medal shall be subject to such regulations as
				the Secretaries concerned shall prescribe for purposes of this section. The
				Secretary of Defense shall ensure that any regulations prescribed under this
				subsection are uniform to the extent practicable.
							(h)Cold War
				definedIn this section, the term Cold War means the
				period beginning on September 2, 1945, and ending on December 26,
				1991.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 57 of
			 such title is amended by adding at the end the following new item:
					
						
							1136. Cold War Service
				Medal.
						
						.
				(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of
			 Defense should take appropriate actions to expedite—
				(1)the design of the
			 Cold War Service Medal provided for by section 1136 of title 10, United States
			 Code (as added by subsection (a)); and
				(2)the establishment
			 and implementation of mechanisms to facilitate the issuance of the Cold War
			 Service Medal to persons eligible for the issuance of the medal under such
			 section.
				
